TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00638-CV


James Hatton, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 09-2448-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


O R D E R
PER CURIAM
	The court reporter has filed a request for an extension of time to file the record, which
was originally due on September 25, 2010.  We grant the request, extending the deadline until
December 25, 2010.  No further extensions will be granted.

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   November 3, 2010